State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520248
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex rel.
   ALPHONSO LITTLEJOHN,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

THOMAS GRIFFIN, as
   Superintendent of Eastern
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Peters, P.J., Lahtinen, Egan Jr. and Rose, JJ.

                             __________


     Alphonso Littlejohn, Napanoch, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                             __________


      Appeal from a judgment of the    Supreme Court (Cahill, J.),
entered November 12, 2014 in Ulster    County, which denied
petitioner's application for a writ    of habeas corpus, in a
proceeding pursuant to CPLR article    70, without a hearing.

      In 1999, petitioner was convicted of manslaughter in the
first degree and sentenced, as a second felony offender, to 22
years in prison. He commenced this proceeding for a writ of
habeas corpus contending that his conviction is invalid because
that crime was not charged in the indictment. Supreme Court
dismissed the petition without a hearing and this appeal ensued.
                              -2-                  520248

      We affirm. The petition was properly dismissed as habeas
corpus relief is unavailable where, as here, petitioner's
contention could have been raised on direct appeal or in the
context of a CPL article 440 motion (see People ex rel. Reyes v
State of New York Dept. of Correctional Servs., 288 AD2d 523, 523
[2001], appeal dismissed and lv denied 97 NY2d 720 [2002]).
Contrary to petitioner's assertion, the record discloses no
extraordinary circumstances to warrant a departure from
traditional orderly procedure (see People ex rel. Reed v Tedford,
110 AD3d 1123, 1123 [2013], appeal dismissed and lv denied 22
NY3d 1008 [2013]).

     Peters, P.J., Lahtinen, Egan Jr. and Rose, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court